             8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 1 of 8 - Page ID # 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA



     UNTTED STATES OF AMIRICA,

                           Plaintiff,                                 Civil No.8:r8CV        57   f
           vs.
                                                       COMPLAI NT FOR FORFEITURE IN RET,I
     $497,440.00 IN U.S, C]URRENCY, AND
     AN ACER LAPTOP COVIPUTER.

                          Defcndants.




          The United States ofAmerica, for its cause ofaction against the defendant properties,

pursuant to Rule C(2) of the Supplemental Rules lbr Admiralry and Maritirne Claims and Asset

Forfeiture Actions, statcs and allegcs as follows:

                                         Nature of the Action
't.      This is all action to forfeit property to the United States for violarions   of2l   U.S.C.

         g 881(a).


                                        The Defendant 1lr    ierr
2.       The defendant properties include 5497,440 in United States currency and an Accr Laptop

         computer seized from Charlcs lvl. Bucher II on April 7, 2016, during a tralfic stop near

         mile marker 375 on rvestbound Interstate 80 in Servard County, Nebraska.

J.       Bucher was the sole occupant of the tnrck and identified by his passport. Tlre truck rvas

         registered in Bucher's father's nanre, but Bucher said his father gave the truck to him.
         8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 2 of 8 - Page ID # 2




                                         Jurisdlction and Venuc

4.   This Court has subject matter jurisdiction over an action commenced by the United States

     pursuant to 28 U.S.C. $ 1345, and over an aclion for forfeiture pursuant to 28 U.S.C.

     $ 1355(a). This Court also has jurisdiction over this particular action pursuant to

     2l u.s.c.   $ 88   r.



5.   This Court has la rezr jurisdiction over the Defendant property pursuant to 28 U.S.C.

     S   1355(bxlXA)         because acts or omissions giving rise to the forfeiture occurred in this

     district.

6.   Vcnue is proper in this district pursuant to 28 U.S.C. $ 1355(bX I XA) because acts or

     omissions giving rise to the forfeiture occurred in this district.

                                         Basis for the Forfeiture

7.   The Defendant property is subject to forfeiture pursuant to        2l   U.S.C. $ 881(a)(6) because

     it constirutes I ) money, negotiable instruments, securities and other things of value

     fumished or intcnded to be furnished in exchange for a controlled substance in violation

     ofthe Controllcd Substances Act,2) proceeds traceable to such an exchange, or 3)

     money, negotiable instruments and securities used and intended to be used to facilitate            a


     violation ofthe Controlled Substances Act.

                                                  Facts

     On April 7, 2016, Servard County Sheriffs Deputy and U.S. Department of Homeland

     Security Task Force Officer Scrgeant Mike Vance rvas patrolling Interstate 80 in Servard

     County Nebraska. Vance rvas parked facing north in the cross over near mile marker 378

     rvhen he sarv a    full size white pickup tnrck traveling west in the inside lane (passing lane)
          8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 3 of 8 - Page ID # 3




28.   Vance received notification ffom the 9l I center that Bucher had prior arrests for

      narcotics violations.

29.   Vance explained the waming to Bucher and asked Bucher to sign the rvarning. Bucher

      signed the wanliDg.

30.   Vance told Bucher he rvAs free to go, and Bucher began lo open his door.

3i.   Through Vance's training and experierce, Vance hterv that persons involved in criminal

      trat'ficking in illegal narcotics often possess culrency to purchase such illegal narcotics

      and facilitate the purchase olsuch illegal narcotics.

1,)   As a result of his training and experience, and considering the numerous indicators taken

      together in their entirety, Vance developed more than reasonable suspicion that Bucher

      was involved in this type of criminal activity and decided to investigate further into this

      probability by asking Bucher questions.

33.   Vance asked Bucher if he could ask him a ferv questions and Bucher replied "yeah."

34.   Vance asked Bucher ifhe had any weapons in the truck. Bucher looking straight at

      Vrnce replied no sir without hesitation.

35.   Vance then asked Bucher if he had any large amounts of U.S. currency in his vehicle.

      Bucher's eyes rolled.Iowards his truck and he softly replied no.

      Vance asked Bucher if he bad any drugs in the truck such as marijuana. cocaine, meth or

      heroin. Again, Bucher looked straight at Vance and withqut hesitation replied no.

37_   Vance then asked Bucher if he could search his truck, and Bucher replied "yeah."
              8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 4 of 8 - Page ID # 4




38.        Vance began the search ofthe truck in thc front passenger area! retricving three cell

          phones    -    one white smart phone (iu the cup holder irt the console), black    flip phone (on

      '   the console), and another black        flip phone (inside the console).

39.       Vance also fouud a rvhite Acer small lap top computer and a spiral note book rvith several

          pages of      writing on it.

40-       Vance found that the back pack in the rear seat had approximately three changes             of

          clothing in it.

41.       Liftiug up the rear seat revealed a factory compartment. Vance opened the compartrnent

          and found numerous vacuum sealed bags            of U.S. currency.   1-he currency rvas   mostly

          rubber banded stacks and vacuum sealed.

42,       Vance retumetl to his patrol car and conlacted dispatch, rgquesting assistance of another

          Deputy.

43.       Vance advised Bucher           ofhis Miranda Rights. Bucher indicated that he understood.

44.       Vance asked Bucher how rnuch currency he had hidden in the truck. Bucher replied,                  "I

          don't know." Bucher then stated,        "l think I need a lawyer."

45.       Vance then told Bucher that it rvas obvious that Bucher rvas transporting thc rnoney for

          someone else or Bucher would knorv horv much currency was in the              truck. Vance did not

          ask Bucher any questions or engage in lurther discussion.

46.       Vance placed Bucher under arrest.

47.       Larv enforcement mnsported Bucher to the Servard County Jail.

48.       Vance placed the currency in the back ofhis patrol car and transported the currency to the

          Sherritf s Office.
               8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 5 of 8 - Page ID # 5




    49.   The tnrck rvas towed to the Servard County Sherriff s office.

    50.   At the Sherrifls Office, Vance placed five empty boxes in the sally port and deployed his

          K-9, Igor, to smell the boxes. Igor did not alert or indicate regarding any ofthe five

          boxes.

5l   .    Out of sight of Vance and lgor, another officer placed the currency seized fronr thc truck

          in one of the five boxes.

    52.   Vance and lgor retumed to the sally port ancl Vance again deployed lgor to smell the

          boxes. Igor gave an alert and positive indication to box nurnber three. Vance opened box

.         number three and lound tlrc currency in that box.

53.       Homeland Security personnel conducted a count ofthe currency recovered from thc

          truck, and found a total ofS167,480.00 in U.S. currency.

54.       Larv enforcement parketl the rnrck in a secure location.

55.       On   April   11, 2016, Vance retumed to duty and photograplred Bucher's rvhite tnrck     for

          evidence and inventory purposes.

56.       Vance opened the tailgate to photograph the rear area   ofthe truck (to shorv tbcre wcre no

          contents) and noticed a comer ofa vacuuur sealed bag visible through the factory hole in

          the tail gate.

57.       Vance obtained a search warrant for the rvhite truck.

58.       Thereafter, larv enforcement removed the scrervs (which rvere not iactory scrervs) from


     .    the tailgate   ofthe rvhite truck and recovered vacuum sealed   bags of U.S. currency.   An

          initial count ofthe currency totaled $329,960.00.



                                                    1
           8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 6 of 8 - Page ID # 6




 59.    Law enforcement also searched under the hood ofthe white tmck. Looking under the air

        filter, they discovered approximately 6 grams of raw marijuana. This discovety showed

        that narcotics had been transported in that area ofthe truck.

60.     Larv enforcement transported the currency recovered from the various locations           in

        Bucher's truck to Jones National Bank for an     ollcial     courrt, which was $497,440.00.00 in

        total U.S. currency.

                                          Claim for Relicf
                                       First Claim for Relief

61.     Plaintiffrepeats and incorporates by reforence the paragraphs above.

62.     By tlre foregoing and other acts, the defendant $497,440.00 in United States currency

        constitutes moneys, negotiable inskuments, securities. or other things of value furnished

        or intended to bc firmished by any person in exchange for a controlled substance or listed

        chemical in in violation of 21 U.S.C. g 801 , elseq., and therefore, is forfeited to rhe United

       States pursuaut to 2 I U.S.C. g 881 (a)(6).

                                     Second Claim for Relief

63.    Plaintiff repeats and incorporates by reference the paragraphs above.

64.    By the loregoing and other acrs, the dcfendant s492,440.00 iu united states currency

       constitutes proceeds traceable     to an      cKchange   of   moneys, ne_eotiable instruments.

       securities, or other things ofvarue ftrmished or intended to be fumished
                                                                                by any person in
       exchange for a controlled substance or Iisted chemical in vioration                           g0l, el
                                                                           of        2r U.s.c.   $
       seq., and therefore. is forfeited to the United Srares pursuaot
                                                                       to    2l   U.S.C. $ gSl(aX6).




                                                 s
            8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 7 of 8 - Page ID # 7




                                             Third Clalnr for Relief

65,      Plaintiffrepeats and incorporates by reference the paragraphs above.

66.      By the foregoing and other acts, the defendant $497,440.00 in United              States curency

         constitutes moneys, negotiable inskunrents, securities, or other things          of value   used or

         intended to be used to facilitatc any violation of2 I U.S.C. $ 801, c/ se4., and therefore, is

         forfeited to the United States pursuaot to        2   I U.S.C.   $ 88 I (aX6).

        WHEREFORE, the United States ofAmerica prays tbat the delendant propertybe forfeited

to the United States; that the defendant property be disposed olaccording to larv aod regulations;

that thc costs of this action be assessed against the Defendant property; and for such other and

furthe r relief as   tlis Court may   deem   just and equitable.

                                                                LINITED STATES OF AMERICA.
                                                                Plaintiff

                                                                JOSEPH P. KELLY
                                                                United States Attomey




                                                                         Blackbum (MO M8222)
                                                                Assistant U.S. Attomey
                                                                1620 Dodge Street, Suite 1400
                                                                Omaha.NE 68102-1506
                                                                Tel: (402) 661-3700
                                                                Fax: (402) 345-5724
                                                                E-mail : amy.blackbum@usdoi.eov




                                                       9
            8:18-cv-00575 Doc # 1 Filed: 12/13/18 Page 8 of 8 - Page ID # 8




                                        VERIFICATION
       I, Sergeant Mike Vance, hereby verify and declare under penalty ofperjury that I am a

Taskforce Officer rvith lhe Servard County Sheriffs Office, U.S. Departnent of Horneland

Security,   that I have read the foregoing Yerified Complaint in Renr and know the

contents thereof, and that the factual matters contained in paragraphs 1 through 66

of the Verified Complaint Are true to my own knorvledge, except         that those matters

herein stated to be alleged on inforrnation and beliefand as to those matters           I
believe them to be true.

       The sources of my knowledge and information and the grounds of my belief

are the offi.cial files and records of the United States, information supplied to me by

other law enforcement officers, as well as my investigation of this case, together

with others, as a Taskforce Oflicer with the Seward County Sheriffs Otlice,   U.S. Department

of Homeland Security.

       I hereby verifo and declare under penalty of perjury that the foregoing is true

and correct.


Dated: Decemb er i) ,2018


                                                  Sgt.l4ike Vance

                                                  Servard County SherifPs Office U.S.
                                                  Department of Horneland Security




                                             IO
